DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 24-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claims 5-7 and 24-26, the variable n is vague and indefinite because it is unclear what it constituted for.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim recites, inter alia, “A computer readable storage medium .…  program code …executed” After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer-executable instructions and what is not to be included as a computer-executable instructions.
	An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent or includes non-limiting examples.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the non-limiting list of examples of computer-executable instructions from the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
	However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 20-23, 27-29, 36, 39-42 and 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Popovic [US 2009/0303961].
As claims 1, 20, 39 and 49, Popovic discloses a method of wireless communication, comprising determining a matrix associated with signal transmission, the matrix including M rows and M columns [Fig 3, Ref 301, Par. 0049 discloses determining a N x N matrix associated with reference signal]; determining a sampling function for generating a set of sequences from the matrix [Par. 0057-0071 discloses determining a recursive function to be used for generating a set of sequence from rows or columns]; generating the set of sequences by sampling one of a set of rows or a set of columns from the matrix based on the determined sampling function [Fig 3, Ref 302, Par. 0050, 0057-0067,  0073-0077 discloses N sequence was generated from row or column of the matrix by using recursive function, Par. 0034]; and transmitting a signal derived based on at least one sequence of the set of sequences [Fig 3, Ref 303 discloses the reference sequence mapped into its position for transmitting].
	As claims 2, 21 and 40, Popovic discloses the matrix is a Hadamard matrix, wherein M is an order of the Hadamard matrix [Par. 0060 discloses a Hadamard matrix with order N].
	As claims 3, 22 and 41, Popovic discloses generating the Hadamard matrix [Fig 3, Ref 310 and Par. 0060 discloses the Hadamard matrix is generated].
	As claims 4 and 23, Popovic discloses the sampling function is one of a quadratic sampling function, a cubic sampling function, or a recursive function [Par. 0067 discloses recursive equations].
	As claims 8 and 27, Popovic discloses the generated set of sequences comprises M sequences [Fig 3, Ref 302].
As claims 9 and 28, Popovic discloses the set of rows comprises each row of the M rows and the set of columns comprises each column of the M columns [Par. 0049 discloses matrix includes N rows and N columns, so the set of rows comprises each row of the N rows and the set of columns comprises each column of the N columns].
As claims 10, 29 and 42, Popovic discloses the method is performed by a base station, the signal comprises one of a reference signal (RS), a secondary synchronization signal (SSS), a primary synchronization signal (PSS), a demodulation reference signal (DMRS), a channel state information (CSI) RS (CSI-RS), or a positioning RS (PRS) [Par. 0049 discloses a reference signal or PRS].
As claims 17 and 36, Popovic discloses the set of sequences are generated through sampling the set of columns of the matrix based on the determined sampling function [Fig 3, Ref 302, Par. 0050 and 0067 discloses N sequence matrices were generated from row or column of the matrix by using recursive function].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 30-31 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Kim [US 2019/0356446].
As claims 11, 30 and 43, Popovic fails to disclose what Kim discloses the method is performed by a user equipment (UE), the signal comprises one of a preamble for a random access channel (RACH) procedure, a reference signal (RS), a demodulation reference signal (DMRS), a sounding RS (SRS), a positioning RS (PRS), or uplink control information (UCI) [Fig 42-43, S130 and Par. 0132].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for allowing UE to generating a sequence for mapping with UCI as disclosed by Kim into the teaching of Popovic.  The motivation would have been to improve the detecting of UCI channel.
As claims 12, 31 and 44, Kim discloses mapping a UCI payload to the at least one sequence of the set of sequences [Par. 0171, 0201, 0213 and 0335].
Claim(s) 13, 15, 32, 34, 45 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic in view of Kim [US 2020/0162299].
As claims 13, 32 and 45, Popovic fails to discloses what Kim discloses modifying the at least one sequence to generate at least one modified sequence, wherein the signal is derived based on the at least one modified sequence [Fig 18, S1850 discloses SSS is derived based on modified sequence, Par. 0335]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting SSS signal derived from a modified sequence as disclosed by Kim into the teaching of Popovic.  The motivation would have been to reduce interference.
As claims 15, 34 and 47, Popovic fails to discloses what Kim discloses point-wise multiplexing at least one other sequence with each of the at least one sequence to generate at least one modified sequence, wherein the signal is derived based on the at least one modified sequence [Fig 17, Ref element-wise for multiply S1710 and S1720 to get modified sequence, Fig 18, S1850 discloses SSS is derived based on modified sequence by multiplying the first and second sequence, Par. 0335].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting SSS signal derived from a modified sequence as disclosed by Kim into the teaching of Popovic.  The motivation would have been to reduce interference.
Claim(s) 16, 35 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovic and Kim as applied to claims 15 and 47 above, and further in view of Abdoli [US 2021/0067392].
As claims 16, 35 and 48, Popovic fails to disclose what Kim discloses the point-wise multiplexed sequence shift between each pair of adjacent elements of the sequence [Fig 17 discloses element wise].  However, Popovic and Kim fail to disclose what Abdoli  discloses the point-wise multiplexed sequence includes a pi/2 phase shift between each pair of adjacent elements of the sequence [Par. 0144 and Fig 16 discloses pi/2 phase shift for element wise].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using pi/2 phase shift as disclosed by Adboli into the teaching of Popovic and Kim.  The motivation would have been to reduce interference.


Allowable Subject Matter
Claims 5-7, 14, 18-19, 24-26, 33, 37-38 and 46 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 5-7 and 24-26, the prior arts in the record fail to disclose the equations.
As claims 14, 33 and 46, the prior arts in the record fail to disclose converting the at least one sequence into at least one binary domain sequence; and modulating the at least one binary domain sequence based on Pi/2 binary phase shift keying (BPSK) modulation, wherein the signal is derived based on the modulated at least one binary domain sequence.
As claims 18 and 37, the prior arts in the record fail to disclose wherein each sequence of the set of sequences is generated through sampling one column of the set of columns, and the sequence includes values from m odd numbered rows and n even numbered rows.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nissila [US 2015/0065153] discloses generating DMRS or SRS set of sequences based columns of matrix for transmitting to base station.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414